Citation Nr: 0503022	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-17 685	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by atrial fibrillation.

2.  Entitlement to a rating in excess of 20 percent for 
disability of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who has active service from March 
1990 to January 1998.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  The veteran provided 
testimony at a local hearing at the RO in January 2000.  He 
now apparently resides in New Jersey; however, his claims 
file has not yet been transferred to the Newark RO.  The 
Board remanded this case for additional development in 
December 2003.  

This additional development (to include VCAA notification as 
to the increased rating issue on appeal and for the veteran 
to be scheduled for VA examinations) required VA's Appeals 
Management Center (AMC) to contact the veteran.  Of record 
are photocopies of two letters mailed to the veteran at his 
address in New Jersey in February and September 2004; the 
February letter provided VCAA notice and the October letter 
informed the veteran that the VA medical facility nearest him 
would be scheduling him for examinations.  The veteran did 
not report for the examinations, scheduled in October 2004.  
His representative argued in December 2004 that the veteran 
did not receive notice of the scheduling of the examinations, 
and was not notified of the consequences of not reporting for 
a scheduled VA examination.  However, the letters to the 
veteran in 2004 were mailed to his current address of record, 
and were not returned as undeliverable.  The United States 
Court of Appeals for Veterans Claims (Court) has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307, 311 (1992) [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO. 

The veteran has not presented any clear evidence to rebut the 
presumption of regularity.  Instead, his representative makes 
unsupported allegations that he was not properly notified.  
Bare assertions of non-receipt of United States mail without 
supporting evidence are insufficient to rebut the presumption 
of administrative regularity.  VA is not required to 
"prove" that he did receive the letters; as a matter of law 
it is the veteran who must rebut the presumption of 
regularity.  He has not done so.


FINDINGS OF FACT

1.  It is not shown that the veteran had a chronic disability 
manifested by atrial fibrillation in service or that he now 
has a chronic disability manifested by atrial fibrillation 
that is related to service.

2.  The veteran's left (minor) shoulder motion is not limited 
to 25 degrees from the side; fibrous union, nonunion, or 
marked malunion of the humerus or ankylosis of the shoulder 
is not shown.


CONCLUSIONS OF LAW

1.  Service connection for a chronic disability manifested by 
atrial fibrillation is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.303, 3.307, 3.309 (2004).

2.  A rating in excess of 20 percent for left shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5200, 
5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran's initial claim for service connection for atrial 
fibrillation was received by the RO in February 1998, and was 
denied in a July 1998 rating decision as not well grounded.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
provided guidance regarding the notice requirements mandated 
by the VCAA.  Here, all pertinent mandates of the VCAA and 
implementing regulations appear met.  

The VCAA eliminated the concept of a well-grounded claim.  
The law also provided that under certain circumstances (as in 
the instant case) claims that were denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, were to be re-adjudicated as if 
the denial had not been made.  In September 2002 the RO 
advised the veteran of the VCAA and informed him that it was 
going to review his claim pursuant to the VCAA.  In April 
2003 the RO re-adjudicated and denied the claim de novo.  See 
supplemental statement of the case (SSOC).  

Well-groundedness is no longer an issue; the claims have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the July 1998 rating decision and in a 
July 1999 statement of the case (SOC).  A September 2002 
letter (after the rating appealed; the VCAA was not enacted 
at the time of the 1998 rating decision), in addition to 
specifically mentioning "VCAA," informed the veteran of his 
and VA's respective responsibilities in the development of 
his service connection claim, and of what type of evidence he 
needed to prevail in his claim.  The letter did not provide 
pertinent VCAA notice as to the increased rating claim was 
provided later, in February 2004.  

While the September 2002 letter urged the veteran to respond 
in approximately one month, and while the February 2004 
instructed the veteran to respond within 60 days, both 
letters also advised him that evidence received within one 
year would be considered.  The April 2003 SSOC (at page 2) 
advised him to "provide any evidence in [his] possession 
that pertains" to his claims.  He has not submitted any 
evidence in support of any of his claims since the September 
2002 letter.  Further notice in these circumstances would 
serve no useful purpose.  The veteran is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  He has been afforded VA (and VA 
fee-basis) examinations.  He has not identified any records 
outstanding pertinent to the matters at hand.  The record is 
complete.  VA's notice and assistance duties, including those 
mandated by the VCAA, are met.  

Factual Basis

The veteran's service medical records show normal clinical 
findings at the time of his December 1989 enlistment 
examination.  Atrial fibrillation with rapid ventricular 
response was diagnosed in August 1995; later that same day 
the condition was reported to have resolved.  The veteran was 
seen for complaints of an irregular heart beat in September 
1995; episodic atrial fibrillation was provisionally 
diagnosed.  Chest X-rays in September 1995 showed no 
cardiopulmonary disease.  Clinical evaluation of the 
veteran's heart and upper extremities was normal on July 1997 
service separation examination.  The examiner noted that an 
episode of atrial fibrillation had occurred one year earlier.  

On April 1998 VA general medical examination the veteran 
provided a history of atrial fibrillation in August 1995.  He 
added that the condition continued off and on.  He also 
mentioned that he had injured his left shoulder in service.  
Examination revealed no atrial fibrillation.  An 
electrocardiogram was normal.  Left shoulder 
acromioclavicular mild separation with pain and crepitus was 
diagnosed.  

A private electrocardiogram in August 1998 was normal.  

A September 1999 VA outpatient record shows findings of 
anxiety, panic, insomnia and paroxysmal atrial fibrillation.

At the veteran's January 2000 hearing, while it was 
acknowledged that the veteran was not being treated for his 
claimed atrial fibrillation, the hearing officer and the 
veteran's representative agreed that he should be provided a 
Holter monitor to ascertain whether he had cardiac-related 
abnormality.    

A VA electrocardiogram in February 2000 was normal.  

On February 2000 VA examination (see progress notes) the 
examining physician was unable to objectively document any 
atrial fibrillation.  It was determined that Holter monitor 
testing was indicated to assess the veteran's reports of 
daily palpitations.  On two occasions subsequently the 
veteran failed to report to be fitted with a Holter monitor.  

On March 2000 VA fee-basis examination left shoulder 
tenderness was reported.  Range of motion studies showed 
forward elevation to approximately 120 degrees, and normal 
abduction and adduction.  External rotation was limited to 
approximately 40 degrees with normal internal motion.  Pain 
was reported on forward flexion beyond 100 degrees.  Computed 
tomography examination of the left shoulder was normal.  

A January 2002 VA outpatient record includes a diagnosis of 
history of atrial fibrillation, now in sinus rhythm.

The veteran was examined by a VA nurse practitioner in April 
2002.  The examination report shows that he was unable to 
perform internal rotation, adduction, external rotation, or 
abduction.  The nurse noted that the veteran appeared to have 
compromised use of his left shoulder.

A September 2002 VA progress note shows that examination of 
the veteran's left shoulder, by a physician, revealed the 
following range of motion findings:  Abduction to 80 degrees 
with pain, adduction to 50 degrees, forward flexion to 110 
degrees, external rotation to 90 degrees, and internal 
rotation to 70 degrees with pain.  The veteran complained of 
sharp pain, with flare-ups due to heavy work and excessive 
activity.  Left shoulder pain, mild atrophy/slope, and 
acromioclavicular joint/rotator cuff pain was diagnosed.  
Left shoulder X-rays were normal.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for cardio-vascular renal disease may be 
established on a presumptive basis by showing that such 
disorder was manifested to a degree of 10 percent or more 
within one year following separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected left (minor) shoulder 
disability is currently rated under Diagnostic Code (Code) 
5201, which provides for a 20 percent rating when there is 
limitation of motion of either arm to shoulder level.  When 
minor arm motion is limited to midway between the side and 
shoulder level, a 20 percent rating is warranted.  Limitation 
of the minor arm motion to 25 degrees from the side is to be 
rated as 30 percent disabling.  Normal range of motion of the 
shoulder is 180 degrees of flexion, 180 degrees of abduction, 
and 90 degrees of external and internal rotation.  Normal 
range of motion of the forearm is 80 degrees of pronation and 
85 degrees of supination.  38 C.F.R. § 4.71, Plate I.

Other potentially applicable Codes include Code 5200, which 
requires scapulohumeral ankylosis.  This clearly is not shown 
by the medical evidence of record.  Code 5202 provides for 
evaluation of shoulder and arm disability based on impairment 
of the humerus, such as loss of head of the humerus; 
nonunion, fibrous union, or malunion of the humerus; or 
recurrent dislocation at the scapulohumeral joint.  However, 
as the record here is negative for such pathology, a rating 
under Code 5202 is not indicated.  20 percent rating is the 
maximum rating under Code 5203; as the shoulder is already 
rated 20 percent, consideration of Code 5203 criteria would 
be of no benefit to him.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The appeal 
regarding the rating for the left shoulder is from the 
initial rating assigned with the grant of service connection 
in July 1998.  However, the degree of disability associated 
with his left shoulder has remained essentially static 
throughout the appeal period, and staged ratings are not 
indicated.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Atrial Fibrillation

The threshold question that must be resolved is whether or 
not the veteran has a chronic disability manifested by atrial 
fibrillation.  If not, there can be no valid claim.  In that 
regard, it is noteworthy that the atrial fibrillation noted 
in service appears to have been an acute episode.  On 
evaluation at the time no underlying pathology was found.  
Cardiovascular disability manifested by atrial fibrillation 
(and disabling to a compensable degree) was not manifested in 
the first postservice year, so as to allow for consideration 
of the presumptive provisions applicable for certain chronic 
diseases.  In light of the fact that the record did not show 
whether the atrial fibrillation noted postservice was a 
symptom of a chronic disability that had its onset in service 
the Board remanded the case for (in part) a VA examination to 
obtain an opinion in this matter.  The veteran did not appear 
for such examination, and the evidence of record does not 
show that he has a chronic disability manifested by atrial 
fibrillation (related to disease or injury in service).  

The "duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The same adjudicatory concept applies to the 
veteran's failing to report for an examination.  The evidence 
does not satisfy the threshold requirement needed to 
establish service connection.  Hence, the claim must be 
denied.

Evaluation of Left Shoulder Disability

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against the appellant's claim for a rating in excess of 20 
percent for his left shoulder disability.  It is noteworthy 
that as the veteran failed to report, without good cause, for 
the VA orthopedic examination which was scheduled pursuant to 
the December 2003 remand, the left shoulder must be rated 
based on the evidence of record.

The preponderance of the evidence is against a finding that 
left shoulder motion is limited to 25 degrees from the side 
or less.  Thus, the record does not support a finding of 
disability sufficient to justify a 30 percent, or higher, 
rating under Code 5201.  In this regard it is noteworthy that 
an examination by a "nurse practitioner" in April 2002 
appeared to show substantially greater left shoulder 
disability than was found on examinations by physicians both 
prior (March 2000) and subsequent to (September 2002) that 
examination.  Given the presumed greater expertise of the 
physicians (by virtue of training) and that the April 2002 
examination appears to have relied extensively on the 
veteran's voluntary actions (motion), the findings of the 
physicians must be given greater probative value as to the 
degree of disability shown.  Furthermore, the examination 
ordered by the Board on remand might have conclusively 
resolved any discrepancy in the physical findings or 
identified an interim increase in left shoulder disability.  
As the veteran failed to report for the scheduled 
examination, the rating (in an original claim, as here) must 
be on the record (see 38 C.F.R. § 3.655), and the best 
evidence available.  That evidence does not show the degree 
of disability needed to establish a higher rating, and such 
must be denied.  


ORDER

Service connection for a chronic disability manifested by 
atrial fibrillation is denied.

A rating in excess of 20 percent for disability of the left 
shoulder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


